EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devin Looijen on 11/13/2021.
The application has been amended as follows: 
The claims submitted with the After Final Consideration Program filed on 01/11/2021 are amended in the following manner:
claims 1 – 13 and 26 – 29 are canceled. 
in claim 17's line 1, delete [[15]] and insert --30--;
in claim 18's line 1, delete [[15]] and insert --30--;
in claim 19 line 1, delete [[15]] and insert --30--;
in claim 20 line 1, delete [[15]] and insert --30--;
in claim 21 line 1, delete [[15]] and insert --30--;
in claim 22 line 1, delete [[15]] and insert --30--;
in claim 23 line 1, delete [[15]] and insert --30--;
in claim 24 line 1, delete [[15]] and insert --30--;
in claim 31's line 9, after "in surrounding" insert--, wherein the reacting gases comprise oxygen--;
in claim 31's line 11, delete ", wherein the forming tool";
in claim 32 line 1, delete [[31]] and insert --14--;

in claim 34 line 1, delete [[31]] and insert --14--; and
in claim 35, delete "the reacting gas comprise oxygen" and insert --the vacuum bag material includes a tracer dye, and the method further comprises: determining an amount of tracer dye at a position covering the part; and selectively spraying more vacuum bag material at the position based on the amount of tracer dye--.




Reasons for Allowance
Claims 14 – 25, and 30 – 37 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 14 – 16, 32 – 34, and 36, the primary reason for independent claim 14 allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at changing solidification of a sprayed up vacuum bag material by varying and exposure of the vacuum bag material to reacting gases.
JOHNSON PG Publication No. 20040046291 (of record) discloses a method for fabricating a composite part (¶ 2), the method comprising:
	identifying a location (Figure 2, 218; ¶ 27) for placing the composite part on a forming tool (204; ¶ 27);
	laying up a laminate (Figure 2, 202) of constituent material for the composite part at the location (¶ 29 – 30);

	and waiting for the vacuum bag material to solidify to form a vacuum bag that covers the laminate (¶ 42). 
	JOHNSON further discloses various means to ensure an air tight seal between the vacuum bag material and the portion of the tool that surrounds the location (see Figure 7a's 206 and 220 ¶51). 
However, JOHNSON fails to disclose applying the sealant without intersecting the location for placing the composite part on the forming tool and changing solidification of the vacuum bag material by varying and exposure the vacuum bag material to reacting gases and surroundings.
KIPP PG Publication No. 20060266472 (of record) teaches spraying a sealant in the form of a liquid adhesive chemical on the tool that surrounds the location (¶48's "applying a primer material to the surface of the forming tool component of the vacuum bagging system prior to applying the sealing layer thereto." See also ¶49 generally and ¶50's "The primer material can be applied using any known application method, such as by brush, roller or spray device").
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of KIPP with the disclosure of JOHNSON and arrive at spraying a sealant in the form of a liquid adhesive chemical on the tool that surrounds the location and also spraying the vacuum bag material atop the laminate and the sealant for the benefit of increasing the adhesion between the tool that surrounds the location and the adhesive chemical (as taught by KIPP at ¶49). 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (“applying [KIPP’s primer] in the form of an adhesive chemical onto the tool that surrounds the location without intersecting the location”)][AltContent: textbox (Annotation of JOHNSON’s Figure 3)][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    500
    762
    media_image1.png
    Greyscale



[AltContent: textbox (“applying [KIPP’s primer] in the form of an adhesive chemical onto the tool that surrounds the location without intersecting the location”)][AltContent: arrow][AltContent: rect][AltContent: textbox (Annotation of JOHNSON’s Figure 7a)]
    PNG
    media_image2.png
    404
    559
    media_image2.png
    Greyscale


While KIPP teaches the forming tool, the laminate, and the vacuum bag material are within an interior that is sealed from an external environment (¶76’s autoclave), KIPP fails to teach changing solidification of the vacuum bag material by varying and exposure the vacuum bag material to reacting gases and surroundings. 
Important to note that the claimed "changing solidification of the vacuum bag material by varying and exposure the vacuum bag material to reacting gases and surroundings" occurs before the vacuum bag material is fully solidified.
US 20080008836 (of record) teaches priming a tool surface, spraying a applying the sealing coating to the primed tool surface, and curing the sealant in an autoclave and curing the same (¶88). Further, this reference discloses depending upon the type of sealing coating and primer material used, the step of curing can include any known methods in the art, such as subjecting the forming tool and the sealing coating as applied thereto to radiation, changes in temperature, pressure, etc. (¶82). However, this reference is silent to adjusting a ratio of gases within the interior to differ from the external environment while waiting for the vacuum bag material to solidify.
US 5145621 teaches varying the pressure within the vacuum bag and the autoclave (8:40–51) but not doing so prior to the solidification of the vacuum bag material. 
The following teachings are considered relevant to the Applicant’s claimed subject matter but fail to remedy the above deficiencies:
US 20080211130 (of record) [0045] teaches spraying and solidfying natural rubber vacuum bag but fails to remedy the above deficiencies. 
US 5316462 (of record) teaches a inventive vacuum bag 4 is then formed by repeated applications of an elastomer, such as a viscous, curable silicon rubber, or other peeling, resin resistant curable elastomer, to cover the assembled master pattern 1, building up a layer of elastomer with greater thickness over the hollow conduit structures 10,24. A suitable material for forming vacuum bag 4 is Dow Corning Tooling Elastomer-THT.TM.. This elastomer is translucent, helping in monitoring the progress of the construction of the vacuum bag. This material has a viscosity of 450 poise, which helps give good brushability, and cures, when catalyzed, at room temperature within 24 hours.
US 8313600 (of record) teaches a polymer vacuum bag may comprise a prepolymer that can be applied in liquid form (e.g., a spray or brush-on prepolymer) over the mandrel and fiber materials, which is then caused to polymerize to provide a sealed vacuum enclosure. …The curing system 260 is designed to subject the fiber material lay-up to elevated pressure and temperature for a given duration of time. The curing system 260 may comprise an autoclave or other suitable device capable of applying the necessary heat and pressure to the lay-up.
US 8672665 (of record) teaches a reusable membrane.
RIDGES PG Publication No. 20080182054 (of record) is relevant to the limitations of claim 21 but fails to remedy the above deficiencies.
ACTRInfor: VACUSPRAY DEMONSTRATION. March 25, 2010; (retrieved 10/22/2019) https://www.youtube.com/watch?v=SYlVpw_b-KU ("VACUSPRAY DEMONSTRATION") (of record) and BEUTLER. VacuSpray: Spray-on Vacuum Bag Technology for the production of composite parts. Feb 14, 2007; (retrieved 10/22/2019) https://www.youtube.com/watch?v=V9aX0WcDh7g ("BEUTLER") (of record) are relevant to the limitations of claims 24 – 25 but failed to remedy the above deficiencies.

A subsequent search failed to return to reference which remedies the above deficiencies.
Therefore, independent claim 14 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at changing solidification of a sprayed up vacuum bag material by varying and exposure of the vacuum bag material to reacting gases.
Claims 15 – 16, 32 – 34, and 36 are allowed for the same reasons via their dependency on claim 14.
With respect to claim 30 and claims 17 – 25, independent claim 30 possesses the same allowable features as claim 14.

Claims 17 – 25 are allowed for the same reasons via their dependency on claim 30.
With respect to claims 31, 35 and 37, independent claim 31 possesses the same allowable features as claim 14.
Therefore, independent claim 31 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at changing solidification of a sprayed up vacuum bag material by varying and exposure of the vacuum bag material to reacting gases.
Claims 35 and 37 is allowed for the same reasons via their dependency on claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./Examiner, Art Unit 1743                                                                                                    
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743